Little, J.
1. An entry made by a constable, on a fi. fa. issued from a justice’s court, of “no property to be found,” is sufficiently expressivedo mean that no personal property of the defendant in fl. fa. could be found on which to make a levy.
2. When it is, on the trial of a claim case, a material question whether the judgment on which the execution issued is dormant, and its determination de*521pends upon tlie true date of an entry on the execution, which appears to have been altered at some time, and with respect to this matter the evidence is conflicting, it is error to direct a verdict.
Submitted December 8,
Decided December 21, 1900.
Levy and claim. Before Judge Smith. Twiggs superior court. June 18, 1900.
R. V. Hardeman and F. Chambers, for plaintiff.
L. D. Moore, contra.
3. When it is claimed that entries on the execution which bear different dates were, in fact, all made on one and the same day, and the manner of the entry, handwriting, character of the ink, etc., are relied on to so show, this issue should be determined by a jury from an inspection of the entries and other competent evidence submitted.

Judgment reversed.


All the Justices concurring, except FishJ., absent.